Exhibit 10.34


RESTRICTED STOCK AGREEMENT


granted pursuant to the


PHOTOMEDEX, INC. 2005 EQUITY COMPENSATION PLAN




THIS RESTRICTED STOCK AGREEMENT (the “Restricted Stock Agreement”) is made and
entered into as of May 1, 2007 by and between PhotoMedex, Inc., a Delaware
corporation (the “ Company”) and the following individual:


Name:  Jeffrey F. O’Donnell (the “Purchaser”)    
Address 126 Rossmore Drive, Malvern, PA 19355


Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the PhotoMedex, Inc. 2005 Equity Compensation Plan (the “ Plan”).
The Purchaser agrees to be bound by the terms and conditions of the Plan, which
are incorporated herein by reference and which control in case of any conflict
with this Restricted Stock Agreement, except as otherwise specifically provided
in the Plan.


SECTION 1  ACQUISITION OF SHARES.
 
(a)    Issuance. On the terms and conditions set forth in this restricted stock
agreement, the company agrees to issue One Hundred Five Thousand (105,000)
shares to the purchaser. The issuance shall occur at the offices of the company
on the date set forth above or at such other place and time (but not in a
calendar year other than the current calendar year) as the parties may agree.
 
(b)    Consideration. The Purchaser agrees to pay to the Company the sum of $.01
(the “Per Share Purchase Price”) for each of such Shares, representing the par
value thereof. Payment shall be made on the issuance date by delivery to the
Company of the Purchaser's check in the amount of the aggregate purchase price.
 
(c)    Defined Terms. Certain capitalized terms are defined in Sections 2 and 3
of this Restricted Stock Agreement. 
 
SECTION 2  RIGHT OF REPURCHASE.
 
(a)     Scope of Repurchase Right. Until they vest in accordance with
Section (b) below, the Purchased Shares shall be Restricted Shares and shall be
subject to the Right of Repurchase. The Company (or, if there is a Change in
Control Event, the New Employer) may exercise its Right of Repurchase only
during the Repurchase Period following the termination of the Purchaser's
Service. The Right of Repurchase may be exercised automatically under Section
2(d) below. If the Right of Repurchase is exercised prior to a Change in Control
Event, the Company shall pay the Purchaser an amount equal to the Per Share
Purchase Price ( i.e. , $.01 per Share) (as adjusted for stock splits, stock
dividends and similar corporate transactions) for each of the Restricted Shares
being repurchased. If the Right of Repurchase is exercised subsequent to a
Change in Control Event, the New Employer shall pay the Purchaser an amount, for
all of the CIC Restricted Shares which are repurchased, equal to the total
amount paid by the Purchaser for the Purchased Shares multiplied by a fraction,
the numerator of which is the number of CIC Restricted Shares being repurchased
and the denominator of which is the number of CIC Whole Shares (as defined in
Section 2(b)(iv).
 
1

--------------------------------------------------------------------------------


 
(b)    Lapse of Repurchase Right.
 
(i)    For purposes of this Restricted Stock Agreement, the term “2012 Unvested
Shares” shall mean Purchased Shares which are Restricted Shares as of May 1,
2012.
 
(ii)    Except as otherwise provided in Section 2(b)(iv), the Right of
Repurchase shall lapse on May 1, 2012 with respect to 33-1/3% of the 2012
Unvested Shares if the Purchaser continues to provide Service from the date
hereof through May 1, 2012, the Right of Repurchase shall lapse on May 1, 2013
with respect to an additional 33-1/3% of the 2012 Unvested Shares if the
Purchaser continues to provide Service from the date hereof through May 1, 2013,
and the Right of Repurchase shall lapse on May 1, 2014 with respect to 100% of
the 2012 Unvested Shares if the Purchaser continues to provide Service from the
date hereof through May 1, 2014.
 
(iii)    The Right of Repurchase shall also lapse in accordance with the
following provisions:
 
(A)    For purposes of this Section 2(b)(iii), the following terms shall have
the following meanings:
 
(1)    “Trading Day” shall mean a day on which securities are traded on the New
York Stock Exchange.
 
(2)    “2007 Average Price” shall mean the greater of (i) $1.22, i.e., the
Closing Price of the Company’s common stock as of May 1, 2007, and (ii) the
average Fair Market Value (as defined in the Plan) of the Company's Common Stock
for each of the Trading Days (each such Trading Day to be a day of determination
for purposes of the definition of Fair Market Value under the Plan) in the 90
day period ending on May 1, 2007, the date of the meeting of the Company's Board
of Directors at which this Agreement was approved by the members of that Board,
which Fair Market Value is $1.23.
 
(3)    “2008 Average Price” shall mean the average Fair Market Value of the
Company's Common Stock for each of the Trading Days (each such Trading Day to be
a day of determination for purposes of the definition of Fair Market Value under
the Plan) in the period from February 1, 2008 through April 30, 2008.
 
(4)    “2009 Average Price” shall mean the average Fair Market Value of the
Company's Common Stock for each of the Trading Days (each such Trading Day to be
a day of determination for purposes of the definition of Fair Market Value under
the Plan) in the period from February 1, 2009 through April 30, 2009.
 
(5)    “2010 Average Price” shall mean the average Fair Market Value of the
Company's Common Stock for each of the Trading Days (each such Trading Day to be
a day of determination for purposes of the definition of Fair Market Value under
the Plan) in the period from February 1, 2010 through April 30, 2010.
 
(6)    “2011 Average Price” shall mean the average Fair Market Value of the
Company's Common Stock for each of the Trading Days (each such Trading Day to be
a day of determination for purposes of the definition of Fair Market Value under
the Plan) in the period from February 1, 2011 through April 30, 2011.
 
(7)    “2012 Average Price” shall mean the average Fair Market Value of the
Company's Common Stock for each of the Trading Days (each such Trading Day to be
a day of determination for purposes of the definition of Fair Market Value under
the Plan) in the period from February 1, 2012 through April 30, 2012.
 
2

--------------------------------------------------------------------------------


 
(B)    The Right of Repurchase shall lapse on May 1, 2008 with respect to 20% of
the Purchased Shares if the Purchaser is providing Service on such date and if
the 2008 Average Price equals or exceeds the 2008 Target Price. For purposes of
this Restricted Stock Agreement, the term “2008 Target Price” shall equal 125%
of the 2007 Average Price (viz., $1.54).
 
(C)    The Right of Repurchase shall lapse on May 1, 2009 with respect to 20% of
the Purchased Shares if the Purchaser is providing Service on such date and if
the 2009 Average Price equals or exceeds the 2009 Target Price. For purposes of
this Restricted Stock Agreement, the term “2009 Target Price” shall equal 125%
of the 2008 Target Price (viz., $1.92).
 
(D)    The Right of Repurchase shall lapse on May 1, 2010 with respect to 20% of
the Purchased Shares if the Purchaser is providing Service on such date and if
the 2010 Average Price equals or exceeds the 2010 Target Price. For purposes of
this Restricted Stock Agreement, the term “2010 Target Price” shall equal 125%
of the 2009 Target Price (viz., $2.40).
 
(E)    The Right of Repurchase shall lapse on May 1, 2011 with respect to 20% of
the Purchased Shares if the Purchaser is providing Service on such date and if
the 2011 Average Price equals or exceeds the 2011 Target Price. For purposes of
this Restricted Stock Agreement, the term “2011 Target Price” shall equal 125%
of the 2010 Target Price (viz., $3.00).
 
(F)    The Right of Repurchase shall lapse on May 1, 2012 with respect to all of
the Purchased Shares for which such Right has not previously lapsed if the
Purchaser is providing Service on such date and if the 2012 Average Price equals
or exceeds the 2012 Target Price. For purposes of this Restricted Stock
Agreement, the term “2012 Target Price” shall equal 125% of the 2011 Target
Price (viz., $3.75).


(iv) Notwithstanding any provision herein to the contrary, if a Change in
Control Event (as defined in the Plan) occurs before the Purchaser's Service
terminates and the Purchased Shares are converted entirely into securities of a
successor corporation (the “New Employer Shares”), the Right of Repurchase shall
lapse with respect to the New Employer Shares as follows:
 
(I) For purposes of this Agreement, the following terms shall have the following
meanings with respect to a Change in Control Event:


(A) The term “CIC Share Consideration” shall mean, with respect to such Change
in Control Event, the number of New Employer Shares into which one Purchased
Share is converted pursuant to the terms of the definitive agreement or
agreements evidencing such Change in Control Event (collectively, the “CIC
Agreement”).


(B) The term “CIC Share Consideration Value” shall mean the fair market value of
the CIC Share Consideration as determined by the Administrator, such CIC Share
Consideration Value to be determined by multiplying the CIC Share Consideration
by the average of the per share closing sales prices (or, if closing sales
prices are not available, closing bid prices, or, if not available, the mean
between the high bid and low asked prices or if not available, as determined by
the Administrator in good faith) of the New Employer Shares during the last five
Trading Days immediately preceding the signing of the CIC Agreement.


(C) The term “CIC Restricted Shares” shall mean New Employer Shares issued upon
conversion of the Purchaser's Restricted Shares pursuant to the CIC Agreement.


(D)  The term “CIC Unrestricted Shares” shall mean New Employer Shares issued
upon conversion of the Purchaser's Unrestricted Purchased Shares pursuant to the
CIC Agreement.
 
3

--------------------------------------------------------------------------------


 
(E) The term “CIC Whole Shares” shall mean the number of New Employer Shares
which would be issued pursuant to the CIC Agreement if all of the Purchased
Shares were converted into New Employer Shares.
 
(F) The term “Third Anniversary Date” shall mean the date which is three years
after the date on which such Change in Control Event is consummated.


(G) “Unrestricted Purchased Shares” shall mean Purchased Shares which are not
Restricted Shares immediately prior to the effective time of such Change in
Control Event.


(H) “Unvested CIC Shares” shall mean those New Employer Shares, if any, which
remain subject to the Right of Repurchase after the operation of Section
2(b)(iv)(II) through Sections 2(b)(iv)(VIII), inclusive.


(II)  The Right of Repurchase shall lapse upon consummation of such Change in
Control Event with respect to all of the CIC Unrestricted Shares.


(III) If the CIC Consideration Value is equal to or greater than the 2012 Target
Price, then the Right of Repurchase shall lapse upon consummation of such Change
in Control Event with respect to all of the CIC Restricted Shares.


(IV) If the CIC Consideration Value is equal to or greater than the 2011 Target
Price but less than the 2012 Target Price, then the Right of Repurchase shall
lapse with respect to a number of CIC Restricted Shares (which shall not be less
than zero) equal to (x) 80% of the CIC Whole Shares minus (y) the number of CIC
Unrestricted Shares.


(V) If the CIC Consideration Value is equal to or greater than the 2010 Target
Price but less than the 2011 Target Price, then the Right of Repurchase shall
lapse with respect to a number of Purchased Shares (which shall not be less than
zero) equal to (x) 60% of the CIC Whole Shares minus (y) the number of CIC
Unrestricted Shares.
 
(VI) If the CIC Consideration Value is equal to or greater than the 2009 Target
Price but less than the 2010 Target Price, then the Right of Repurchase shall
lapse with respect to a number of Purchased Shares (which shall not be less than
zero) equal to (x) 40% of the CIC Whole Shares minus (y) the number of CIC
Unrestricted Shares.
 
(VII) If the CIC Consideration Value is equal to or greater than the 2008 Target
Price but less than the 2009 Target Price, then the Right of Repurchase shall
lapse with respect to a number of Purchased Shares (which shall not be less than
zero) equal to (x) 20% of the of the CIC Whole Shares minus (y) the number of
CIC Unrestricted Shares.


(VIII) If (a) the CIC Consideration Value is less than the 2012 Target Price,
(b) immediately prior to the effective time of such Change in Control Event, one
or more of the Purchased Shares are Restricted Shares and (c) the entity that
controls the Company upon consummation of such Change in Control Event (the “New
Employer”) does not offer to employ the Purchaser (i) at a base salary that is
at least equal to the base salary earned by the Purchaser immediately prior to
such effective time and (ii) in a position that is executive in nature (as
determined by the Administrator prior to such effective time), then the Right of
Repurchase shall lapse with respect to all of the CIC Restricted Shares as of
such effective time.


(IX) If (a) the CIC Consideration Value is less than the 2012 Target Price, (b)
immediately prior to the effective time of such Change in Control Event, one or
more of the Purchased Shares are Restricted Shares, (c) the New Employer offers
to employ the Purchaser (i) at a base salary that is at least equal to the base
salary earned by the Purchaser immediately prior to such effective time and (ii)
in a position that is executive in nature (as determined by the Administrator
prior to such effective time) and (d) the Purchaser accepts such employment,
then the following provisions shall apply: with respect to the CIC Unvested
Shares:
 
4

--------------------------------------------------------------------------------


 
(A) the Right of Repurchase shall lapse with respect to all of the CIC Unvested
Shares if, subsequent to such effective time and prior to the Third Anniversary
Date, (i) the New Employer terminates the Purchaser's employment with the New
Employer and its affiliates without Cause or (ii) the Purchaser terminates such
employment because the New Employer has either (x) reduced the Purchaser's base
salary to a rate that is below the base salary earned by the Purchaser
immediately prior to such effective time or (y) assigned the Purchaser to a
position that is not executive in nature (as determined in good faith by the
board of directors of the New Employer); and


(B) the Right of Repurchase shall lapse with respect to one thirty-sixth
(1/36th) of the CIC Unvested Shares on the last day of each of the thirty-six
succeeding calendar months following the calendar month in which such Change in
Control Event occurs if, on the last day of such succeeding calendar month, the
Purchaser continues to provide service to the New Employer or one of its
affiliates (“Post CIC Service”).


(v) Notwithstanding any provision herein to the contrary, if a Change in Control
Event (as defined in the Plan) occurs before the Purchaser's Service terminates
and the Purchased Shares are converted, in whole or in part, into consideration
other than securities of the New Employer, then arrangements shall be made,
prior to the consummation of such Change in Control Event, by the Administrator
and the New Employer to place the Purchaser in substantially the same position
that the Purchaser would have occupied had the consideration been solely
securities of the New Employer.
 
(c)    Escrow. Upon issuance, the certificate(s) for Purchased Shares shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Restricted Stock Agreement. Any additional or exchanged
securities or other property described in Section 2(f) below shall be delivered
to the Company to be held in escrow. All ordinary cash dividends on Purchased
Shares (or on other securities held in escrow) shall be paid directly to the
Purchaser and shall not be held in escrow. Purchased Shares, together with any
other assets held in escrow under this Restricted Stock Agreement, shall be
(i) surrendered to the Company for repurchase upon exercise of the Right of
Repurchase or (ii) released to the Purchaser upon his or her request to the
extent that the Purchased Shares have ceased to be Restricted Shares (but not
more frequently than once every six months). In any event, all Purchased Shares
that have ceased to be Restricted Shares, together with any other vested assets
held in escrow under this Restricted Stock Agreement, shall be released within
90 days after the termination of the Purchaser's Service.
 
(d)    Exercise of Repurchase Right. The Company shall be deemed to have
exercised its Right of Repurchase automatically for all Restricted Shares as of
the commencement of the Repurchase Period, unless the Company during the
Repurchase Period notifies the holder of the Restricted Shares pursuant to
Section 9 that it will not exercise its Right of Repurchase for some or all of
the Restricted Shares. During the Repurchase Period, the Company shall pay to
the holder of the Restricted Shares the purchase price determined under Section
2(a) above for the Restricted Shares being repurchased ( i.e. , $.01 per Share,
as adjusted for stock splits, stock dividends and similar corporate
transactions). Payment shall be made in cash or cash equivalents and/or by
canceling indebtedness to the Company incurred by the Purchaser. The
certificate(s) representing the Restricted Shares being repurchased shall be
delivered to the Company (if not already held by the Company).
 
(e)    Termination of Rights as Stockholder. If the Right of Repurchase is
exercised in accordance with this Section 2 and the Company makes available the
consideration for the Restricted Shares being repurchased, then the person from
whom the Restricted Shares are repurchased shall no longer have any rights as a
holder of the Restricted Shares (other than the right to receive payment of such
consideration). Such Restricted Shares shall be deemed to have been repurchased
pursuant to this Section 2 whether or not the certificate(s) for such Restricted
Shares have been delivered to the Company or the consideration for such
Restricted Shares has been accepted.
 
5

--------------------------------------------------------------------------------


 
(f)    Additional or Exchanged Securities and Property. In the event of a merger
or consolidation of the Company with or into another entity (other than a Change
in Control Event), any other corporate reorganization (other than a Change in
Control Event), a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company's outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall continue to be subject to the Right of Repurchase. Appropriate adjustments
to reflect the exchange or distribution of such securities or property shall be
made to the number and/or class of the Restricted Shares and to all of the
provisions of this Section 2, including the price per share to be paid upon the
exercise of the Right of Repurchase, provided that the aggregate purchase price
payable for the Restricted Shares shall remain the same. In the event of a
merger or consolidation of the Company with or into another entity or any other
corporate reorganization that does not constitute a Change in Control Event, the
Right of Repurchase may be exercised by the Company's successor.
 
(g)    Transfer of Restricted Shares. The Purchaser shall not transfer, assign,
encumber or otherwise dispose of any Restricted Shares without the Company's
written consent (which consent may be withheld with or without any reason
therefor), except as provided in the following sentence. The Purchaser may
transfer Restricted Shares to one or more members of the Purchaser's Immediate
Family or to a trust or partnership established by the Purchaser for the benefit
of the Purchaser and/or one or more members of the Purchaser's Immediate Family,
provided in either case that the Transferee agrees in writing on a form
prescribed by the Company to be bound by all provisions of this Restricted Stock
Agreement. If the Purchaser transfers any Restricted Shares, then this
Restricted Stock Agreement shall apply to the Transferee to the same extent as
to the Purchaser.
 
(h)    Assignment of Repurchase Right. The Board of Directors may freely assign
the Company's Right of Repurchase, in whole or in part. Any person who accepts
an assignment of the Right of Repurchase from the Company shall assume all of
the Company's rights and obligations under this Section 2.
 
(i)    Part-Time Employment and Leaves of Absence. If the Purchaser commences
working on a part-time basis, then the Company may adjust the vesting schedule
set forth in Section 2(b) above in accordance with the Company's part-time work
policy or the terms of an agreement between the Purchaser and the Company
pertaining to his or her part-time schedule. If the Purchaser goes on a leave of
absence, then the Company may adjust the vesting schedule set forth in Section
2(b) above in accordance with the Company's leave of absence policy or the terms
of such leave. Except as provided in the preceding sentence, Service shall be
deemed to continue while the Purchaser is on a bona fide leave of absence, if
(i) such leave was approved by the Company in writing and (ii) continued
crediting of Service is expressly required by the terms of such leave or by
applicable law (as determined by the Company). Service shall be deemed to
terminate when such leave ends, unless the Purchaser immediately returns to
active work.
 
SECTION 3  OTHER DEFINITIONS. 


“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.


“Purchased Shares” shall mean the Shares purchased by the Purchaser pursuant to
this Restricted Stock Agreement.


“Repurchase Period” shall mean a period of 180 consecutive days commencing on
the date when the Purchaser's Service terminates for any reason, including
(without limitation) death or disability.
 
6

--------------------------------------------------------------------------------


 
“Restricted Share” shall mean a Purchased Share that is subject to the Right of
Repurchase. 


“Right of Repurchase” shall mean the Company's right of repurchase described in
Section 2. 


“Securities Act” shall mean the Securities Act of 1933, as amended. 
 
“Service” shall mean service to the Company or its subsidiaries as an Employee
or, following a Change in Control Event, service to the New Employer (as defined
in Section 2(b)) or its subsidiaries as an employee.


“Share” shall mean one share of Stock


“Stock” shall mean the Common Stock of the Company, par value $0.01 per Share. 


“Transferee” shall mean any person to whom the Purchaser directly or indirectly
transfers any Purchased Shares. 


SECTION 4  OTHER RESTRICTIONS ON TRANSFER.
 
(a)    Purchaser Representations. In connection with the issuance and
acquisition of Shares under this Restricted Stock Agreement, the Purchaser
hereby represents and warrants to the Company as follows:
 
(i)    The Purchaser has received a copy of an offering memorandum relating to
the sale of the Purchased Shares to the Purchaser hereunder.
 
(ii)    The Purchaser acknowledges his or her understanding that if he or she is
an “affiliate” of the Company, the Purchaser's right to resell the Purchased
Shares after the Company's Right of Repurchase lapses is restricted under the
Securities Act.
 
(iii)    The Purchaser will not sell, transfer or otherwise dispose of the
Purchased Shares in violation of the Securities Act or the rules promulgated
thereunder, including Rule 144 under the Securities Act. The Purchaser agrees
that he or she will not dispose of the Purchased Shares unless and until he or
she has complied with all requirements of this Restricted Stock Agreement
applicable to the disposition of Purchased Shares and he or she has provided the
Company with written assurances, in substance and form reasonably satisfactory
to the Company, that (A) the proposed disposition does not require registration
of the Purchased Shares under the Securities Act or all appropriate action
necessary for compliance with the registration requirements of the Securities
Act or with any exemption from registration available under the Securities Act
(including Rule 144) has been taken and (B) the proposed disposition will not
result in the contravention of any transfer restrictions applicable to the
Purchased Shares under state securities law.
 
(b)    Securities Law Restrictions. Regardless of whether the offering and sale
of Shares under this Restricted Stock Agreement have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state, the Company at its discretion may impose restrictions upon the sale,
pledge or other transfer of the Purchased Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law.
 
7

--------------------------------------------------------------------------------


 
(c)    Rights of the Company. The Company shall not be required to (i) transfer
on its books any Purchased Shares that have been sold or transferred in
contravention of this Restricted Stock Agreement or (ii) treat as the owner of
Purchased Shares, or otherwise to accord voting, dividend or liquidation rights
to, any transferee to whom Purchased Shares have been transferred in
contravention of this Restricted Stock Agreement.
 
SECTION 5  SUCCESSORS AND ASSIGNS. 


Except as otherwise expressly provided to the contrary, the provisions of this
Restricted Stock Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and shall be binding upon the
Purchaser and the Purchaser's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person has become a party to this Restricted Stock Agreement or has agreed
in writing to join herein and to be bound by the terms, conditions and
restrictions hereof.


SECTION 6  NO RETENTION RIGHTS. 


Nothing in this Restricted Stock Agreement shall confer upon the Purchaser any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Purchaser) or of the Purchaser, which
rights are hereby expressly reserved by each, to terminate his or her Service at
any time and for any reason, with or without cause. 


SECTION 7  TAX ELECTION. 


The acquisition of the Purchased Shares may result in adverse tax consequences
that may be avoided or mitigated by filing an election under Code Section 83(b).
Such election may be filed only within 30 days after the date of purchase. The
form for making the Code Section 83(b) election is attached to this Restricted
Stock Agreement as Exhibit I. The Purchaser should consult with his or her tax
advisor to determine the tax consequences of acquiring the Purchased Shares and
the advantages and disadvantages of filing the Code Section 83(b) election. The
Purchaser acknowledges that it is his or her sole responsibility, and not the
Company's responsibility, to file a timely election under Code Section 83(b),
even if the Purchaser requests the Company or its representatives to make this
filing on his or her behalf.  CIRCULAR 230 DISCLAIMER: Nothing contained herein
concerning certain federal income tax considerations is intended or written to
be used, and cannot be used, for the purpose of (i) avoiding tax-related
penalties under the Internal Revenue Code or (ii) promoting, marketing, or
recommending to another party any transactions or tax-related matters addressed
herein. 
 
SECTION 8  LEGENDS. 


All certificates evidencing Purchased Shares shall bear the following legend: 


“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE ISSUER OF SUCH SHARES AND THE REGISTERED HOLDER
OF SUCH SHARES (OR THE PREDECESSOR IN INTEREST TO SUCH HOLDER OF SHARES). SUCH
AGREEMENT GRANTS TO SUCH ISSUER CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF
SERVICE WITH THE COMPANY. THE SECRETARY OF SUCH ISSUER WILL UPON WRITTEN REQUEST
FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”
 
 
If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.
 
8

--------------------------------------------------------------------------------


 
SECTION 9  NOTICE. 
 
Any notice required by the terms of this Restricted Stock Agreement shall be
given in writing and shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with a recognized overnight
courier service, with shipping charges prepaid. Notice shall be addressed to the
Company at its principal executive office and to the Purchaser at the address
that he or she most recently provided to the Company in accordance with this
Section 9.
 
SECTION 10  ENTIRE AGREEMENT.
 
This Restricted Stock Agreement, together with the Plan, constitutes the entire
contract between the parties hereto with regard to the subject matter hereof and
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.
 
SECTION 11  CONFLICITS OF LAW.
 
This Restricted Stock Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of laws principles.
 
IN WITNESS WHEREOF, each of the parties has executed this Restricted Stock
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year first above written.
 
PURCHASER:
 
PHOTOMEDEX, INC.
 
 
 
/s/ Jeffrey F. O’Donnell
 
By: /s/ Richard J. DePiano
Name: Jeffrey F. O’Donnell
 
Name: Richard J. DePiano
Title: Chairman

 
9

--------------------------------------------------------------------------------


 